--------------------------------------------------------------------------------

Exhibit 10.48


Richard J. Kurtz
Nine Duck Pond Road
Alpine, New Jersey  07632


March 23, 2010


Lapolla Industries, Inc.
15402 Vantage Parkway East, Suite 322
Houston, Texas  77032


 
Re:
2010 Year Financial Commitment



Gentlemen:


This is in response to your request that I provide an assurance as to funding of
up to $11,000,000 to be used as working capital to facilitate growth and
expansion of Lapolla Industries, Inc. (the “Company”), as and when such funds
are deemed required by Management.


I hereby confirm that I so commit to provide during fiscal 2010, upon the
request of Management, up to a total of $11,000,000 in cash funds for use as
working capital by the Company.


I understand that such funding will take the form of a demand loan bearing 8%
interest per annum.  This commitment will either be satisfied from personal
funds, or, I will cause the funds to be otherwise provided by an appropriate
lending or other institution.


I have been further advised and understand that the aforesaid commitment and
obligation will be superseded in the event and to the extent that the Company is
independently funded by a third party source in an amount of at least
$11,000,000, either privately or institutionally, during fiscal 2010.


I also understand that if ComVest Capital, LLC and the Company enter into a
modification to the existing Credit Facility which matures on August 31, 2010,
that the value of the modification entered into therewith shall be considered
funds received from a third party source and shall serve as an offset against my
commitment herein.


In the event that I, or the lending institution utilized by me, have loaned
funds pursuant to the above commitment, and the Company raises funds through any
other available independent means afterwards during the 2010 year which exceed
the above commitment, such loans, in my sole discretion, shall be promptly
repaid.


Very truly yours,




/s/  Richard Kurtz


Richard Kurtz


RK:djp
 
 

--------------------------------------------------------------------------------